Exhibit 10.2 AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (this “ Agreement ”) is made and entered into this 6th day of September 2016 (the “ Effective Date ”), by and between Celsion Corporation, a Delaware corporation (the “ Company ”), and Nicolas Borys (the “ Executive ”). RECITALS WHEREAS , the Company and the executive are parties to that certain dated as of November 29, 2011 (the “Existing Agreement”); and WHEREAS , the parties hereto desire to amend and restate the Existing Agreement in its entirety as set forth in this Agreement; NOW, THEREFORE , the parties hereby agree as follows: THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts, understandings and intentions: A.The Executive is a key executive of the Company. B. Should the possibility of a Change in Control arise, the Board of Directors of the Company (the “ Board ”) believes it is imperative that the Company and the Board be able to rely upon the Executive to continue in his position, and that the Company should be able to receive and rely upon the Executive’s advice, if requested, as to the best interests of the Company and its stockholders without concern that the Executive might be distracted by the personal uncertainties and risks created by the possibility of a Change in Control. C. The Compensation Committee of the Board (the “ Compensation Committee ”) has approved the Company entering into a change in control severance agreement with the Executive to help mitigate the uncertainties and risks to the Executive should the possibility of a Change in Control arise. D.This Agreement provides the benefits the Executive will be entitled to receive upon certain terminations of employment in connection with a Change in Control from and after the Effective Date and supersedes and negates all previous agreements with respect to such benefits except as expressly provided herein. AGREEMENT NOW, THEREFORE , in consideration of the above recitals incorporated herein and the mutual covenants and promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, the parties agree as follows: 1. Termination of Employment . 1.1 Termination Outside of Change in Control Context . If, at any time prior to the date of a Change in Control or any time after the date that is two (2) years after a Change in Control, the Executive’s employment with the Company is terminated for any reason by the Company or by the Executive (in any case, the date that the Executive’s employment with the Company terminates is referred to as the “ Severance Date ”), the Executive shall not be entitled to any payments or benefits under this Agreement.The Executive’s rights (if any) to receive any payments or benefits in connection with such termination shall be determined under any employment agreement, offer letter or similar agreement between the Executive and the Company then in effect (an “ Employment Agreement ”) or any other Company agreement, plan or policy then in effect under which the Executive would be entitled to severance benefits in connection with such a termination of employment (any such agreement (including an Employment Agreement), plan or policy, a “ Severance Arrangement ”). 1.2 Termination in Connection with a Change in Control . If, at any time during the period commencing on the date of a Change in Control and ending two (2) years after the Change in Control, the Executive’s employment with the Company is terminated for any reason by the Company or by the Executive, the Company shall have no further obligation to make or provide to the Executive, and the Executive shall have no further right to receive or obtain from the Company, any payments or benefits except as follows: (a)The Company shall pay the Executive (or, in the event of his death, the Executive’s estate) any Accrued Obligations; (b)If such a termination of the Executive’s employment with the Company constitutes an Involuntary Termination, the Executive shall be entitled to the following benefits (in addition to the Accrued Obligations and any payments or benefits payable to the Executive pursuant to any Severance Arrangement): (i) The Company shall pay the Executive, subject to tax withholding and other authorized deductions, an amount equal to (x) two (2), times (y) the sum of (1) the Executive’s base salary at the annualized rate in effect on the Severance Date plus (2) the Executive’s target annual bonus for the Company’s fiscal year in which the Severance Date occurs.Such amount is referred to hereinafter as the “
